Exhibit CONTRACT BETWEEN PUBLIC UTILITY DISTRICT NO.1 OF CHELAN COUNTY, WASHINGTON, AND PUGET SOUND POWER & LIGHT COMPANY THIS CONTRACT, Made and entered into this 14th day of November, 1957, by and between PUBLIC UTILITY DISTRICT NO.1 OF CHELAN COUNTY, WASHINGTON (hereinafter called the ''District"), a municipal corporation organized and existing under the laws of the State of Washington, and PUGET SOUND POWER& LIGHT COMPANY (hereinafter called "Puget"), a private utility corporation organized and existing under the laws of the State of Massachusetts, W I T N E S S E T H : WHEREAS, the District has heretofore, to wit: on January6, 1956, entered into two power contracts with Puget, one contract for the purchase, sale and interchange of power and energy between the parties thereto in connection with the Rock Island Hydro-Electric Production System of the District, created by Resolution of the District No.292, and the Columbia River-Rock Island Hydro-Electric System created by Resolution of the District No.1137, which power contract is hereinafter referred to as the "Rock Island Contract," and the other contract for the sale of power and energy by the District to Puget from the District's Federal Power Commission licensed project No.2145, known as the Rocky Reach Hydro-Electric Power Project, which power contract is hereinafter referred to as the "Rocky Reach Contract"; and WHEREAS, the District and Puget on the twentieth day of November, 1956, entered into a Supplemental Power Contract (hereinafter referred to as "Supplemental Power Contract"), modifying and supplementing the Rock Island Contract and the Rocky Reach Contract; and WHEREAS, the Commissioners of the District on the twentieth day of November, 1956 adopted Resolution No.1412, providing a plan and system for the acquisition and construction of an electric utility system known as the Rocky Reach
